 Case 5:18-cv-00170-JPB Document 29 Filed 08/24/20 Page 1 of 2 PageID #: 149




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

KENNETH B. HUNTER

              Petitioner,

v.                                                      CIVIL ACTION NO. 5:18-CV-170
                                                        (BAILEY)

JENNIFER SAAD, Warden,

              Respondent.


            ORDER GRANTING REQUEST FOR EXTENSION OF TIME TO
             FILE OBJECTIONS TO REPORT AND RECOMMENDATION

       Presently pending before this Court is petitioner’s Request for Extension of Time To

File Objections to Report and Recommendation [Doc. 28], filed August 24,2020. Therein,

petitioner requests an extension of time to file objections to the Report and

Recommendation. In support of the Motion, petitioner “avers that a mere few hours to file

objections to an R And R is not adequate to properly present an argument of such

magnitude

       Upon consideration of the Motion and the grounds asserted therein, this Court finds

good cause exists to grant petitioner’s Motion. As such, petitioner’s Request for Extension

of Time To File Objections to Report and Recommendation [Doe. 28] is hereby

GRANTED. The petitioner shall have thirty (30) days from the date of entry of this order

to file his objections to the Report and Recommendation.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.
Case 5:18-cv-00170-JPB Document 29 Filed 08/24/20 Page 2 of 2 PageID #: 150




    DATED: August 24, 2020.




                                                BAILEY
                                                DISTRICT




                                    2
